DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-20 have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-10 recite(s) a system configured to group related medical results derived from a corpus of medical literature, which is within a statutory category (machine). Claims 11-20 recite(s) a method to group related medical results derived from a corpus of medical literature, which is within a statutory category (machine). Accordingly, the claims fall in a statutory category.
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. 
The limitation of Independent claims 1-20 recites at least one abstract idea. Specifically, Claims 1 and 11 recite the steps of: 
obtaining a set of medical results derived from a corpus of medical literature, the set of medical results being represented by attribute values of attributes, a first result being represented by a first attribute value, and a second result being represented by a second attribute value;
determining, for individual ones of the attribute values, individual sets of feature values for individual grouping features, such that a first set of feature values for a first grouping feature is determined for the first attribute value, and a second set of feature values for the first grouping feature is determined for the second attribute value; and
determining, based on sets of feature values for the individual attribute values, groups of the attribute values, such that a first group including the first attribute value and the second attribute value is determined based on the first set of feature values and the second set of feature values. 
The limitations “obtaining a set of medical results derived from a corpus of medical literature, the set of medical results being represented by attribute values of attributes; determining, for individual ones of the attribute values, individual sets of feature values for individual grouping features; determining, based on sets of feature values for the individual attribute values, groups of the attribute values ” constitutes (c) mental processes because determining individual sets of feature values, determining (c) mental processes” because these limitations could be performed by the user, researcher to observe, determine, evaluate medical information on a piece of paper. 
Dependent Claims 4, 6, 9, 14, 16, 19 expands on grouping of linguistic feature including a synonym, ontology, dictionaries, These steps expand the abstract idea of mental process. 
2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
The additional limitations in claims 1-20 do not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in any meaningful way. In particular, the claims recite the additional elements of a generic server and generic processor, generic server devices. And thus it does not take the claim out of the methods of mental process grouping. Thus, the claim recites an abstract idea. 
apply” the concept of generic computer in a computer environment (processor, server). The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an objective evaluation of the patient’s physical capabilities. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
2019 PEG: Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt et al. (US. 20160110447A1 hereinafter Eckardt)

With respect to claim 1, Eckardt teaches a system (‘447; Para 0047) configured to group related medical results derived from a corpus of medical literature, the system comprising:
one or more physical processors configured by machine-readable instructions to: 
obtain a set of medical results derived from a corpus of medical literature (‘447; Para 0136: collection of records with each record having two or more fields that represent attributes of the record), the set of medical results being represented by attribute values of attributes, a first result being represented by a first attribute value, and a second result being represented by a second attribute value (‘447; Para 0095: providing a network graphical representation of two or more database record includes selecting the two or more database records according to one or more descriptive criteria. The method further includes identifying two or more common attributes of the database records, and associating network nodes to instances of a first one of the common attributes from the database records. The method also includes connecting the network nodes with network links that designate network nodes having common instances of one of the two or more common attributes, so as to form a first network graphical representation. The method further includes transforming the first network graphical representation into a second network graphical representation by associating the network nodes to instances of a second one of the common attributes from the database records, and connecting the network nodes with network links that designate network nodes having common instances of the second attribute.);
determine, for individual ones of the attribute values, individual sets of feature values for individual grouping features, such that a first set of feature values for a first grouping feature is determined for the first attribute value, and a second set of feature values for the first grouping feature is determined for the second attribute value (‘447; Para 0096: identifying two or more common attributes of the database records, associating a first set of network nodes to instances of a first one of the common attributes from the database records, and associating a second set of network nodes to instances of a second one of the common attributes from the database records. The method also includes connecting one or more members of the first set of network nodes to one or more members of the second set of network nodes with network links that designate associations between the network nodes, so as to form a first network graphical representation; Para 0097: grouping one or more members of the additional sets of network nodes within other network nodes, such that each group of network node members is characterized by the attribute associated with the grouping network node); and 
447; Para 0031: provide textual reports or simple bar charts showing the number of documents with each attribute value; Para 0032:. Various tools have been developed that group documents into clusters. The fixed taxonomy clustering method is accomplished in one of two ways. First, categories may be based on explicit attributes of the documents. For instance, Internet search results can be divided into categories based on their domain extensions such as “.com”, “.net”, “.edu”, or their country domain such as “.sp”, “.ge”, “.jp”, etc. Secondly, categories may be based on a taxonomy into which documents in the data repository have previously been assigned)
Eckardt does not disclose a corpus of medical literature. However, Eckardt describes a collection of medical records with each record having two or more fields representing attributes of records (‘447; Para 0127). It would have been obvious to one of ordinart skill in the art before the effective filing date of claimed invention to make use of Methods of providing network graphical representation of database records in order to provide the relationships among groups of documents and a means for deep exploration into the metadata associated with the document set or search result.
Claim 11 is rejected as the same reason with claim 1.

With respect to claim 2, Eckardt teaches the system of claim 1, wherein determining the groups of the attribute values comprises determining which attribute values commonly share one or more feature values, such that the first group is 447; Para 0097; Para 0137):. 
Claim 12 is rejected as the same reason with claim 2.

With respect to claim 3, Eckardt teaches the system of claim 2, wherein a third result is represented by a third attribute value, a third set of feature values for the first grouping feature is determined for the third attribute value, and wherein a second group including the first attribute value and the third attribute value is determined based on the first set of feature values and the third set of feature values sharing one or more feature values (‘447; Para 0097). 
Claim 13 is rejected as the same reason with claim 3.

With respect to claim 4, Eckardt teaches the system of claim 1, wherein the grouping features include one or more of one or more implementation features, one or more linguistic features, and/or one or more source features (‘447; Para 0047). 
Claim 14 is rejected as the same reason with claim 4.

With respect to claim 5, Eckardt teaches the system of claim 4, wherein a feature value of an implementation feature of a given attribute value includes additional detail about the given attribute value (‘447; Para 0160). 
Claim 15 is rejected as the same reason with claim 5. 

With respect to claim 6, Eckardt teaches the system of claim 4, wherein the one or more linguistic features include one or more of a synonym feature, an antonym 447; Para 0014). 
Claim 16 is rejected as the same reason with claim 6. 

With respect to claim 7, Eckardt teaches the system of claim 4, wherein the one or more source features include one or more of a frequency count feature, a co-occurrence feature, or a syntax feature.(‘447; Para 0134) 
Claim 17 is rejected as the same reason with claim 7. 

With respect to claim 8, Eckardt teaches the system of claim 1, wherein determining the feature values for the grouping features is based on one or both of machine-learning or database searching (‘447; Para 0134: The query can submitted using normal, well-established Boolean syntax, and may be performed by searching for user specified terms within one or more fields of the database records or within the entire “full text” of the database record). 
Claim 18 is rejected as the same reason with claim 8. 

With respect to claim 9, Eckardt teaches the system of claim 8, wherein the database searching includes querying one or more literature sources, the one or more literature sources including one or more of one or more existing medical ontologies, one or more dictionaries, or one or more thesauruses (‘447; Para 0118). 
Claim 19 is rejected as the same reason with claim 9. 

With respect to claim 10, Eckardt teaches the system of claim 8, wherein the machine-learning comprises supervised learning trained based on user-provided training data (‘447; Para 0036: trained person).
Claim 20 is rejected as the same reason with claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686